Citation Nr: 9911127	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 
10, 1992 for assignment of a permanent and total rating for 
nonservice-connected disability pension.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of Dilantin toxicity, including 
claimed stomach disorder, rash, blurred vision, tooth decay, 
bleeding gums, and heart murmur, claimed to have resulted 
from VA treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

This case was previously before the Board in May 1997 at 
which time it was remanded for due process considerations.  
Those actions have been completed and this case is properly 
before the Board for appellate consideration.  



FINDINGS OF FACT

1.  All evidence necessary for disposition of the veteran's 
appeal has been obtained.

2.  The veteran filed his original claim for nonservice-
connected pension in May 1987; the veteran failed to respond 
to a letter by the RO in May 1987, which advised him that he 
needed to furnish additional information.

3.  The veteran filed a claim for pension benefits in April 
1992.  The RO granted nonservice-connected pension benefits 
in November 1992, effective April 10, 1992 and denied 
entitlement to special monthly pension (SMP) benefits.

4.  The veteran has not submitted any medical evidence in 
support of his contention that Dilantin prescribed by the VA 
in conjunction with his seizure disability resulted in 
toxicity with residual stomach pains, skin rash, blurred 
vision, tooth decay, bleeding gums, and heart murmur.


CONCLUSIONS OF LAW

1.  Entitlement to an earlier effective date prior to April 
10, 1992 for total and permanent rating for nonservice-
connected pension disability benefits is not warranted. 38 
U.S.C.A. §§ 5107, 5110, 7104(b) (West 1991); 38 C.F.R. §§ 
3.104, 3.105, 3.157, 3.400 (1998).

2.  The claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for residuals of Dilantin toxicity claimed 
to have resulted from VA treatment is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to an effective 
date of April 1970, the date of his discharge from service, 
for his permanent and total rating for nonservice-connected 
pension purposes.  The veteran further, contends that VA 
compensation benefits under 38 U.S.C.A. § 1151 are warranted 
for residuals of Dilantin toxicity. He asserts that during 
outpatient treatment at a VA Medical Center, his Dilantin 
levels increased to toxic levels and required hospitalization 
in February 1993.  He asserts that the toxic levels of 
Dilantin caused stomach pains, a skin rash, blurred vision, 
tooth decay, bleeding gums, and heart murmur.


I. Facts 

In this case, review of the record shows that in February 
1982, the veteran filed his original claim for service 
connection for seizure disorder.  In a March 1982 rating 
action, the RO denied service connection for seizure 
disorder.

In September 1986, the veteran requested entitlement to 
service connection for seizures and in a November 1986 rating 
decision, the RO denied entitlement to service connection for 
seizures.  The veteran filed his original claim for 
nonservice-connected pension in May 1987.  The veteran was 
advised by the RO, in a May 1987 letter, that he needed to 
furnish additional information.  He failed to respond.  In a 
September 1987 letter, the RO advised the veteran that if the 
evidence was not received within one year from the date of 
the letter, benefits would not be payable earlier than the 
date of receipt of such information.  

A claim for nonservice-connected pension benefits was 
received on April 10, 1992.  The RO granted entitlement to 
nonservice-connected pension in a November 1992 rating 
action, effective April 10, 1992. 

In June 1994, the veteran filed a notice of disagreement 
(NOD) with regard to the effective date of his nonservice-
connected pension award.  The veteran perfected his appeal in 
August 1994 and stated that his nonservice-connected pension 
should be granted effective 1970 when he was discharged from 
service.  He argued that he sought treatment at the VA 
Medical Center (VAMC) after service and continued treatment 
over the years.

Of record are VA outpatient  and hospitalization records from 
February 1982 to May 1997 which reveal treatment for various 
disabilities.  In May 1992, the veteran was hospitalized for 
his seizure disorder.  The examiner noted that he discussed 
the signs of Dilantin toxicity and the side effects.  The 
veteran was recommended not to drive.  In February 1993, the 
veteran was treated for Dilantin toxicity.  His wife reported 
an increased number of staring spells, agitation, suicidal 
ideation, and confusion.  The veteran's Dilantin level was 58 
upon admission.  The Dilantin was discontinued and the 
veteran was prescribed Tegretol.  Thereafter, the Dilantin 
toxicity resolved.

An April 1993 statement from a private examiner noted that 
the veteran suffered from seizures since 1969.  He noted that 
the veteran's last known seizure was February 1993.  The 
veteran's laboratory results were normal.  A February 1997 
private medical report reflects a diagnosis of seizure 
disorder.

The veteran was afforded an RO hearing in September 1997.  At 
that time, he testified that the VAMC did not administer the 
proper doses of Dilantin.  He stated that he was over 
medicated and as a result his teeth began to fall out and he 
developed stomachaches, a rash, and vision problems.  He 
stated that he did not recollect any conversations about the 
effects of Dilantin or his proper dosage but, that his 
recollection was often impaired after a seizure.  He reported 
that he also developed a heart murmur, bleeding gums, and 
dizziness after taking too much Dilantin.  He testified that 
his physician told him that his Dilantin poisoned his blood.  
He also, stated that he was told that the Dilantin was 
intoxicating his blood stream.   He reported that a friend of 
his who took Dilantin had died and he was concerned that the 
same would happen to him.  He stated that he took 
Phenobarbital for twenty years before being placed on 
Dilantin.  He was prescribed Tegretol after  Dilantin was 
discontinued.  He testified that he had been on Tegretol for 
the previous three years and that it controlled his seizures 
a little bit better than the Dilantin.  


II.  Entitlement to an Earlier Effective Date for Nonservice-
Connected Pension

Review of the record indicates that the veteran has submitted 
a well-grounded claim with regard to his claim for an earlier 
effective date for his nonservice-connected pension benefits.  
The VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed. Id.

The veteran alleges that he is entitled to an earlier 
effective date for a total and permanent rating for his 
nonservice-connected pension.  The regulations state that 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims (formal and 
informal) for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198- 200 (1992).  An 
informal claim must identify the benefit sought. 38 C.F.R. 
§ 3.155(a).

The Board notes that the veteran was provided with the 
substance of the law and regulations governing the effective 
dates of VA compensation awards in an August 1994 Statement 
of the Case.

The veteran's initial claim for nonservice-connected pension 
benefits was received in May 1987.  However, he failed to 
provide information requested to support his claim and his 
claim was disallowed.  The veteran again filed a claim for 
pension benefits in April 1992.  By a November 1992 decision, 
the RO granted nonservice-connected pension benefits, 
effective April 10, 1992, the date the claim was received.  

The veteran's claim for a total and permanent rating for 
nonservice-connected pension was not received within one year 
of his separation from active duty in 1970.  In this case, 
the governing regulation dictates that the effective date for 
the award of benefits on an original claim or a reopened 
claim could be no earlier than the date of receipt of the 
claim.  Thus, April 10, 1992, when the veteran's claim for 
that benefit was received at the RO, constitutes the earliest 
possible effective date.  Although, as the veteran argues, 
entitlement to the benefit may have arisen before that time, 
the law specifically provides that the later of the two 
dates, when entitlement arose versus receipt of the claim for 
benefits, will trigger entitlement to VA benefits.  
Accordingly, even if the evidence prior to April 1992 could 
show entitlement to pension benefits, the effective date of 
the grant of such benefits could not be earlier than the 
April 10, 1992 date of claim for the benefit.  

The preponderance of the evidence is therefore against the 
veteran's claim for entitlement to an earlier effective date 
and the claim must be denied.

III. Entitlement to Compensation under 38 U.S.C.A. § 1151 
for Residuals of Dilantin Toxicity

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
(a) General. Where it is determined that 
there is additional disability resulting 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b) Additional disability. In determining 
that additional disability exists, the 
following considerations will govern: (1) 
The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately. (i) As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained. (ii) 
As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve. (2) Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith. (2) The mere fact 
that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination. (3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered. Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered. 38 C.F.R. 
§ 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. § 
3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. 38 
U.S.C.A. § 1151.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.

Therefore, the threshold question that must be resolved with 
regard to a claim is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim. Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence). 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

The veteran has not submitted any evidence in support of his 
claim, other than his own contentions.  He has not submitted 
any medical evidence to support his assertion that he has 
sustained any residuals of Dilantin toxicity as the result of 
VAMC treatment.  Neither has he submitted any medical 
evidence tending to show that any current residuals of 
Dilantin toxicity could be related in any way to the care he 
received from the VAMC after service.

There is nothing contained in the records reflecting the VAMC 
treatment of his seizure disorder that could be interpreted 
as showing residuals of Dilantin toxicity. The first 
indication of Dilantin toxicity is the March 1993 
hospitalization for Dilantin toxicity.  The record reflects 
that the veteran's Dilantin was discontinued and that he was 
prescribed Tegretol.  No further indication of Dilantin 
toxicity was noted.

No physician or other health care provider has suggested that 
any residuals of Dilantin toxicity now present are related to 
VA medical treatment.  Precedent decisions dictate that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. Oct. 7, 1997); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
veteran's lay assertions to the effect that VA treatment 
somehow resulted in residuals such as stomach problems, rash, 
blurry vision, tooth decay, bleeding gums, and heart murmur, 
are neither competent nor probative of the issue in question.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation in his hearing testimony or his 
written contentions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Nothing contained in the photocopied medical evidence 
submitted by the veteran with his July 1997 VA Form 9, 
pertains to his claimed residuals of Dilantin toxicity.  The 
article pertains to adverse reactions to Dilantin and do not 
contain any medical evidence tending to show that VA 
treatment was related to his residuals of Dilantin toxicity 
in any way.

There is no evidence showing that the veteran sustained any 
"additional disability," in the terms of 38 C.F.R. § 3.358, 
as a result of or in any way connected to his Dilantin 
toxicity in March 1993.  As set forth above, a successful 
claim for compensation benefits under 38 U.S.C.A. § 1151 
involves a showing of additional disability and a causal 
connection between that disability and VA treatment.  The 
veteran has shown neither.

As the record stands, the veteran's claim is not well- 
grounded because he has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to compensation benefits under 38 
U.S.C.A. § 1151 is plausible.  See 38 U.S.C.A. § 5107(a).  
His claim for benefits under 38 U.S.C.A. § 1151 therefore 
must be denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 384 (1993).  The Board 
finds that the veteran has been accorded ample opportunity by 
the RO to present argument and evidence in support of his 
claim and that he has, in fact, submitted written argument as 
well as hearing testimony in support of his claim.  Any error 
by the RO in deciding this case on the merits, rather than 
being not well grounded, therefore, was not prejudicial to 
the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, the VA has certain 
responsibilities which arise when a claim is filed.  For 
instance, the VA has an obligation to notify a claimant of 
what is necessary to complete an application for VA benefits 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. Oct. 7, 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  As noted 
above, the veteran asserts his residuals of Dilantin toxicity 
are the result of VA treatment but has not submitted evidence 
other than his own contentions supporting this assertion.  
Because the claim is not well grounded, the VA has no duty to 
assist him in obtaining proof of his claim, but is required 
to inform him that a medical opinion might support his claim, 
if he were to provide it for our review.  The veteran is 
hereby notified of these requirements for filing a well-
grounded claim.


ORDER

Entitlement to an effective date earlier than April 10, 1992 
for permanent and total rating for nonservice-connected 
pension is denied.

Compensation under 38 U.S.C.A. § 1151 for residuals of 
Dilantin toxicity is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

